Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 10, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157903(97)(100)                                                                                          David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  In re LMB, Minor.                                                   SC: 157903                                       Justices
                                                                      COA: 338169
                                                                      Wayne CC Family Div:
                                                                        16-000241-AD
  _____________________________________/

         On order of the Chief Justice, the motion to extend the time for filing the brief
  amicus curiae of the Academy of Adoption and Assisted Reproduction Attorneys is
  GRANTED IN PART. The amicus brief will be accepted as timely filed if submitted on
  or before August 20, 2018. On further order of the Chief Justice, the motion of the
  Children’s Law Section of the State Bar of Michigan to extend the time for filing its brief
  amicus curiae is GRANTED. The amicus brief will be accepted for filing if submitted on
  or before August 20, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 16, 2018

                                                                                Clerk